USCA11 Case: 21-10514      Date Filed: 09/23/2021     Page: 1 of 7



                                                              [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 21-10514
                            Non-Argument Calendar
                          ________________________

                           Agency No. A071-032-499


CYRIL DANE FLORES,

                                                                           Petitioner,

                                      versus

U.S. ATTORNEY GENERAL,

                                                                         Respondent.
                          ________________________

                     Petition for Review of a Decision of the
                          Board of Immigration Appeals
                           ________________________

                              (September 23, 2021)

Before NEWSOM, BRASHER, and ANDERSON, Circuit Judges.

PER CURIAM:

      Cyril Dane Flores seeks review of the Board of Immigration Appeals’ order

dismissing his appeal from the immigration judge’s denial of his application for

cancellation of removal. Flores argues that the BIA erred in concluding that he was
          USCA11 Case: 21-10514      Date Filed: 09/23/2021   Page: 2 of 7



statutorily ineligible for cancellation of removal because his Georgia aggravated

assault conviction was not an aggravated felony under 8 U.S.C. § 1101(a)(43)(F)

and 18 U.S.C. § 16(a) and because he had not been sentenced to a term of

imprisonment for a year or more for that conviction. Because we agree that the BIA

erred in concluding that Flores’s Georgia aggravated assault conviction constituted

an aggravated felony, we grant the petition and remand for the BIA to determine, in

its discretion, whether Flores’s case warrants cancellation of removal.

                                         I.

      Flores, a native and citizen of the Philippines, is a lawful permanent resident

of the United States. Last year, the Department of Homeland Security served him

with a notice to appear, which charged him as removable under INA §

237(a)(2)(B)(i), 8 U.S.C. § 1227(a)(2)(B)(i), for being a noncitizen who was

convicted of an offense related to a federally controlled substance. Flores had also

previously entered a guilty plea in Georgia state court for aggravated assault under

O.C.G.A. § 16-5-20(a)(2), for which he was sentenced to five years’ probation.

      Flores filed an application for cancellation of removal. He argued in support

of that application that he was eligible for relief, in part, because his Georgia

aggravated assault conviction was not an aggravated felony for immigration

purposes. That was so, he argued, because it could be committed with the mens rea

of recklessness, and he was not sentenced to incarceration for a year or more. The


                                         2
            USCA11 Case: 21-10514     Date Filed: 09/23/2021   Page: 3 of 7



government argued that Flores was convicted of an aggravated felony for

immigration purposes and that he was sentenced to five years’ confinement, which

could be served on probation. The government provided the judgment and

conviction documents for Flores’s prior convictions, which reflected that Georgia

had charged him with aggravated assault because he had assaulted someone with an

object likely to cause serious bodily injury. The immigration judge agreed with the

government and ruled that Flores was statutorily ineligible for cancellation of

removal and voluntary departure.

      Flores appealed the immigration judge’s decision to the BIA. The government

moved for summary affirmance of the immigration judge’s decision. The BIA

dismissed Flores’s appeal in a written opinion. It noted that the sole issue on appeal

was whether Flores’s aggravated assault conviction qualified as an aggravated

felony under 8 U.S.C. § 1101(a)(43)(F) and 18 U.S.C. § 16(a). The BIA first

determined that the state had sentenced Flores to a term of imprisonment for at least

one year, as required under 8 U.S.C. § 1101(a)(43)(F). Second, it determined that

Flores’s conviction was for an aggravated felony, relying on this Court’s opinion in

United States v. Morales-Alonso, 878 F.3d 1311 (11th Cir. 2018). Accordingly, the

BIA dismissed Flores’s appeal. We now address Flores’s petition for review of that

decision.




                                          3
          USCA11 Case: 21-10514       Date Filed: 09/23/2021   Page: 4 of 7



                                         II.

      First, we must satisfy ourselves of our jurisdiction to review the BIA’s

decision. See Chao Lin v. U.S. Att’y Gen., 677 F.3d 1043, 1045 (11th Cir. 2012). We

have jurisdiction over “constitutional claims or questions of law raised upon a

petition for review.” 8 U.S.C. § 1252(a)(2)(D). To invoke that jurisdiction, a

petitioner must allege “at least a colorable” constitutional claim or question of law.

Arias v. U.S. Att’y Gen., 482 F.3d 1281, 1284 & n.2 (11th Cir. 2007). Whether an

offense qualifies as an “aggravated felony” and thus whether an applicant is eligible

for discretionary relief is such a question of law. Donawa v. U.S. Att’y Gen., 735

F.3d 1275, 1279 (11th Cir. 2013).

       When the BIA issues an opinion without adopting the immigration judge’s

decision, we review only the BIA’s opinion. Li Shan Chen v. U.S. Att’y Gen., 672

F.3d 961, 964 (11th Cir. 2011). And we review the question of whether an offense

qualifies as an “aggravated felony” de novo. Donawa, 735 F.3d at 1279.

      When a lawful permanent resident commits certain serious crimes, the

government may initiate removal proceedings before an immigration judge.

8 U.S.C. § 1229a. Even if the lawful permanent resident is found removable, the

immigration judge may cancel removal, but only if the lawful permanent resident

meets strict statutory eligibility requirements. 8 U.S.C. § 1229b(a), (d)(1)(B). For

example, the applicant (1) must have been a lawful permanent resident for at least


                                          4
          USCA11 Case: 21-10514       Date Filed: 09/23/2021    Page: 5 of 7



five years; (2) must have continuously resided in the United States for at least seven

years after lawful admission; and (3) must not have been convicted of an aggravated

felony as defined in the immigration laws. 8 U.S.C. § 1229b(a). If a lawful

permanent resident meets those eligibility requirements, the immigration judge

may—but need not—cancel removal and allow the lawful permanent resident to

remain in the United States. 8 U.S.C. § 1229b.

      A crime is an “aggravated felony” if, among other things, it is a “crime of

violence,” as defined in 18 U.S.C. § 16, for which the term of imprisonment is at

least one year. 8 U.S.C. § 1101(a)(43)(F). A crime of violence is “an offense that

has as an element the use, attempted use, or threatened use of physical force against

the person or property of another.” 18 U.S.C. § 16(a). Importantly, decisions

analyzing the definition of “violent felony” in the Armed Career Criminal Act’s

elements clause “provide substantial guidance” in analyzing the definition of “crime

of violence” in 18 U.S.C. § 16(a) because the two provisions are practically identical.

United States v. Gonzalez-Lopez, 911 F.2d 542, 546 n.4 (11th Cir. 1990), superseded

on other grounds by rule as stated in United States v. Spell, 44 F.3d 936, 939 (11th

Cir. 1995).

      Under Georgia law, a person commits a simple assault when he “[a]ttempts to

commit a violent injury to the person of another” or “[c]ommits an act which places




                                          5
          USCA11 Case: 21-10514       Date Filed: 09/23/2021     Page: 6 of 7



another in reasonable apprehension of immediately receiving a violent injury.”

O.C.G.A. § 16-5-20(a). The assault is “aggravated” if the perpetrator assaults:

         (1) With intent to murder, to rape, or to rob;

         (2) With a deadly weapon or with an object, device, or instrument
             which, when used offensively against a person, is likely to or
             actually does result in serious bodily injury;

         (3) With any object, device, or instrument which, when used
             offensively against a person, is likely to or actually does result in
             strangulation; or

         (4) A person or persons without legal justification by discharging a
            firearm from within a motor vehicle toward a person or persons.

O.C.G.A. § 16-5-21(a). Essentially, a conviction for aggravated assault in Georgia

has two elements: (1) a simple assault (relevant here, attempted infliction of violent

injury), and (2) an aggravating factor (relevant here, use of a weapon capable of

inflicting serious bodily injury). See Smith v. Hardrick, 464 S.E.2d 198, 200 (Ga.

1995).

      The Supreme Court recently held that a criminal offense with a mens rea of

recklessness does not qualify as a “violent felony” under ACCA’s elements

clause. See Borden v. United States, 141 S. Ct. 1817, 1825 (2021). Based on Borden,

we reinstated our opinion in United States v. Moss, 920 F.3d 752 (11th Cir. 2019),

which had been vacated after a grant of rehearing en banc. United States v. Moss, 4

F.4th 1292, 1292 (11th Cir. 2021). In the reinstated Moss, we held that a conviction

for Georgia aggravated assault under O.C.G.A. § 16-5-21(a)(2) based on a simple

                                           6
          USCA11 Case: 21-10514        Date Filed: 09/23/2021   Page: 7 of 7



assault, could be committed recklessly. Moss, 920 F.3d at 759. But to qualify as a

violent felony under ACCA’s elements clause, a felony “must be predicated on the

intentional use of physical force.” Id. (citing United States v. Palomino Garcia, 606

F.3d 1317, 1336 (11th Cir. 2010)). So we concluded that Georgia’s aggravated

assault does not qualify as a violent felony. Id.

      Here, the BIA erred in concluding that Flores was statutorily ineligible for

cancellation of removal because he was not convicted of an aggravated felony.

Based on Borden and Moss, Flores’s Georgia aggravated assault conviction under

O.C.G.A. § 16-5-21(a)(2) is not a “crime of violence” under 18 U.S.C. § 16(a)

because it can be committed with a mens rea of recklessness, therefore, it is not an

“aggravated felony” under 8 U.S.C. § 1101(a)(43)(F). We need not address whether

Flores was sentenced to a term of imprisonment of a year or more in light of our

conclusion that Flores’s conviction was not for an aggravated felony. We hold that

Flores is eligible for cancellation of removal, grant Flores’s petition, and remand for

the BIA to exercise its discretion and decide whether cancellation of removal is

warranted.

      PETITION GRANTED.




                                           7